EXHIBIT 10.41
EXECUTION VERSION

SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
(this “Amendment”) is dated as of February 23, 2016 and is entered into by and
among NorthStar Realty Finance Limited Partnership, a Delaware limited
partnership (the “Borrower”), NorthStar Realty Finance Corp., a Maryland
corporation (the “Parent Guarantor”), certain Subsidiaries of the Parent
Guarantor, as Guarantors, and Deutsche Bank AG New York Branch, as
administrative agent (together with its permitted successors in such capacity,
the “Administrative Agent”), with the consent of the Requisite Lenders, and is
made with reference to that certain AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT dated as of May 5, 2015 (as amended or otherwise modified through the
date hereof, the “Credit Agreement”) by and among the Borrower, the Parent
Guarantor, the other Guarantors, the Lenders, the Administrative Agent and the
other Agents named therein. Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the Credit Agreement after
giving effect to this Amendment.


WHEREAS, the Credit Parties have requested that Requisite Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and
WHEREAS, subject to certain conditions, Requisite Lenders are willing to agree
to such amendment relating to the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:


SECTION I. AMENDMENTS TO CREDIT AGREEMENT
1.1    Clause (d) of the definition of “Defaulting Lender” set forth in Section
1.1 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:
“(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under the Bankruptcy Code, or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interests
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.”











LA\4334783.7

--------------------------------------------------------------------------------



1.2    The definition of “Eurodollar Rate” set forth in Section 1.1 of the
Credit Agreement is hereby amended by inserting the following sentence
immediately at the end thereof:
“Notwithstanding the foregoing, if the “Eurodollar Rate” shall be less than zero
at any time, such rate shall be deemed for all purposes hereunder to be zero at
such time.”
1.3    The definition of “Federal Funds Effective Rate” set forth in Section 1.1
of the Credit Agreement is hereby amended by inserting the following sentence
immediately at the end thereof:
“Notwithstanding the foregoing, if the “Federal Funds Effective Rate” shall be
less than zero at any time, such rate shall be deemed for all purposes hereunder
to be zero at such time.”
1.4    Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new defined terms in proper alphabetical order thereto:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Casualty Event” means any event that gives rise to the receipt of any insurance
proceeds or condemnation awards in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace or repair such
equipment, fixed assets or real property.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.











LA\4334783.7

--------------------------------------------------------------------------------



“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all actual fees
and out-of-pocket expenses paid in connection with such event by the Parent
Guarantor or any of its Subsidiaries to Persons that are not Affiliates of the
Parent Guarantor or any of its Subsidiaries, (ii) in the case of any Asset Sale
or Casualty Event, the amount of all payments required to be made by the Parent
Guarantor or any of its Subsidiaries as a result of such event to repay
Indebtedness (other than Revolving Loans and Swing Line Loans) secured by such
asset on a basis prior to the Liens, if any, on such assets securing the
Obligations, (iii) the amount of all taxes paid (or reasonably estimated to be
payable) by the Parent Guarantor and its Subsidiaries in connection therewith,
(iv) in the case of incurrence of Indebtedness for borrowed money (including
Indebtedness evidenced by notes, bonds, debentures or similar instruments) by a
Person that modifies, amends, restates, amends and restates, refinances,
refunds, renews or extends any existing Indebtedness of such Person (the
“Specified Original Indebtedness”), an amount equal to the outstanding principal
amount of such Specified Original Indebtedness immediately prior to such
modification, amendment, restatement, amendment and restatement, refinancing,
renewal or extension thereof plus accrued and unpaid interest and any prepayment
premium or similar amounts incurred or payable, in each case, to the extent paid
in connection with such modification, amendment, restatement, amendment and
restatement, refinancing, renewal or extension thereof and (v) in the case of
the expiration, termination, reduction or other modification of a Hedge
Agreement, the payment of any amounts owed by the Parent Guarantor or any of its
Subsidiaries to the counterparty under such Hedge Agreement as a result of such
expiration, termination, reduction or other modification.
“Second Amendment” means that certain Second Amendment to Amended and Restated
Credit and Guaranty Agreement dated as of February 23, 2016 among the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.
“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.
“Specified Original Indebtedness” as defined in the definition of Net Proceeds.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.5    Section 2.14 of the Credit Agreement is hereby amended by inserting the
following new clauses (c) and (d) immediately following clause (b) thereof:
“(c)    If, as a result of (i) any Asset Sale (other than any Asset Sale
permitted by Section 6.8(a), 6.8(b), 6.8(c), 6.8(d), 6.8(g), 6.8(m), 6.8(n),
6.8(o), 6.8(p), 6.8(q), 6.8(s) or 6.8(t))











LA\4334783.7

--------------------------------------------------------------------------------



or (ii) any Casualty Event, in each case, that occurs on or prior to September
30, 2016, the Parent Guarantor or any of its Subsidiaries realizes or receives
Net Proceeds, the Borrower shall pay (or cause to be prepaid), on or prior to
the date which is five (5) Business Days after the date of the realization or
receipt of such Net Proceeds, Revolving Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations (without any reduction of Revolving
Commitments) in an amount equal to 100% of all such Net Proceeds.
(d)    If the Parent Guarantor or any of its Subsidiaries (i) issues or
otherwise distributes any Equity Interests and receives Net Proceeds therefor,
(ii) receives Net Proceeds of the incurrence of Indebtedness for borrowed money
(including Indebtedness evidenced by notes, bonds, debentures or similar
instruments) or (iii) receives Net Proceeds of the expiration, termination,
reduction or other modification of any Hedge Agreement, in each case, on or
prior to September 30, 2016, the Borrower shall pay (or cause to be prepaid), on
or prior to the date which is five (5) Business Days after the date of receipt
of such Net Proceeds, as the case may be, Revolving Loans and Swing Line Loans
and/or Cash Collateralize the L/C Obligations (without any reduction of
Revolving Commitments) in an amount equal to 100% of the Net Proceeds thereof.”
1.6    The last sentence of Section 2.22(a)(iv) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
“Subject to Section 10.27, no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.”
1.7    Clause (a) of Section 3.2 of the Credit Agreement is hereby amended by
(x) deleting the “and” appearing at the end of clause (vi) thereof, (y)
inserting “and” at the end of clause (vii) thereof and (z) inserting the
following new clause (viii) thereto immediately following clause (vii) thereof:
“(viii)    as of the last day of the most recently ended Fiscal Quarter, the
Total Indebtedness to Total Assets Ratio (determined as if the Credit Extensions
requested on such Credit Date (and any previously requested Credit Extensions
that have either been funded or not yet been funded as of such date) had been
incurred on the last day of such Fiscal Quarter) shall not exceed 65%;”
1.8    Section 6.4 of the Credit Agreement is hereby amended by (i) deleting the
“and” appearing at the end of clause (f) thereof, (ii) deleting the “.”
appearing at the end of clause (g) thereof and inserting in lieu thereof “; and”
and (iii) inserting the following new clause (h) thereto immediately following
clause (g) thereof:
“(h)    the Parent Guarantor may make Restricted Junior Payments to holders of
the Equity Interests of the Parent Guarantor to repurchase the Equity Interests
of the Parent Guarantor from such holders so long as (i) the maximum aggregate
amount of such Restricted Junior Payments shall not exceed $400,000,000, (ii)
such Restricted Junior Payments are made on or prior to December 31, 2016, (iii)
as of the date of any such Restricted Junior Payment,











LA\4334783.7

--------------------------------------------------------------------------------



no Default or Event of Default has occurred and is continuing or would result
therefrom, (iv) both immediately before and immediately after giving effect to
any such Restricted Junior Payment, no Revolving Loans or Swing Line Loans are
outstanding, (v) no such Restricted Junior Payment is funded with Revolving
Loans, (vi) the Parent Guarantor shall be in pro forma compliance with each of
the covenants set forth in Section 6.7 as of the last day of the most recently
ended Fiscal Quarter or Fiscal Year, as the case may be, for which financial
statements were delivered (or required to have been delivered) pursuant to
Section 5.01(a) or (b), as the case may be, after giving effect to any such
Restricted Junior Payment and (vii) the Parent Guarantor shall have delivered a
certificate to the Administrative Agent, dated as of the date of any such
Restricted Junior Payment, certifying as to the satisfaction of the conditions
described in the foregoing clauses (i) through (vi) (in the case of clause (vi),
together with reasonably detailed calculations of the covenants described
therein).”
1.9    Clause (a) of Section 6.7 of the Credit Agreement is hereby amended by
amending and restating the chart set forth therein to read as follows:
Fiscal Quarter
Total Indebtedness to Total Assets Ratio
March 31, 2015
70%
June 30, 2015
70%
September 30, 2015
70%
December 31, 2015
70%
March 31, 2016
70%
June 30, 2016
70%
September 30, 2016 and each Fiscal Quarter ending thereafter prior to the
Revolving Commitment Termination Date
65%



1.10    Section 7.12 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“7.12    Discharge of Guaranty. If (i) all of the Equity Interests of any
Guarantor or any of its successors in interest hereunder shall be the subject of
an Asset Sale that is permitted by Section 6.8, merger, consolidation,
liquidation, winding up or dissolution in accordance with the terms and
conditions hereof upon the consummation of which such Guarantor is no longer
required to be a Guarantor hereunder (other than any Asset Sale to any Credit
Party and any merger, consolidation, liquidation, winding up or dissolution
solely amongst Credit Parties) or (ii) any Guarantor becomes an Excluded
Subsidiary pursuant to any transaction or series of transactions permitted under
this Agreement, the Guaranty of such Guarantor or such successor in interest, as
the case may be, hereunder shall automatically be discharged and released
without any further action by any Beneficiary or any other Person effective as
of the time of such Asset Sale, merger, consolidation, liquidation, winding up











LA\4334783.7

--------------------------------------------------------------------------------



or dissolution and the Collateral Agent shall, without further consent from any
Lender, acknowledge such release upon request of the Borrower.”
1.11    Clause (a) of Section 9.8 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(a)    Agents under Collateral Documents and Guaranty. Each Secured Party
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents. Subject to Section 10.5, without
further written consent or authorization from any Secured Party, Administrative
Agent or Collateral Agent, as applicable, shall, promptly upon the request of
the Borrower, (i) in connection with any Asset Sale permitted by this Agreement
(other than any Asset Sale to any Credit Party), execute any documents or
instruments necessary or reasonably desirable to release any Lien encumbering
any item of Collateral that is the subject of such Asset Sale or to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented, (ii) execute any documents or
instruments necessary or reasonably desirable to release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented or (iii) execute any documents or instruments necessary
or reasonably desirable to release or subordinate any Lien on any property
subject to a Lien permitted under Section 6.2(g). In addition to the foregoing,
(i) if the Equity Interests of a Pledged Entity shall be the subject of an Asset
Sale permitted under Section 6.8 (other than any Asset Sale to any Credit
Party), then (a) the Lien over such Equity Interests granted pursuant to the
Pledge Agreement shall automatically be discharged and (b) if the Pledgor that
owned such Equity Interests no longer owns any Collateral, then such Pledgor
shall automatically be released as a Pledgor under the Pledge Agreement and (ii)
if any Borrowing Base Asset is the subject of an Asset Sale that is permitted
under Section 6.8, and if after giving effect to such Asset Sale the Pledged
Entity that owned such Borrowing Base Asset no longer owns any Borrowing Base
Assets, then the Liens over the Equity Interests of such Pledged Entity granted
pursuant to the Pledge Agreement shall automatically be discharged and released.
In the event of any discharge or release pursuant to this Section 9.8(a), the
Administrative Agent shall, without further consent from any Lender, sign or
acknowledge any release agreement or other document reasonably requested by the
Borrower evidencing such discharge or release.”











LA\4334783.7

--------------------------------------------------------------------------------



1.12    The following new Section 10.27 is added to the Credit Agreement
immediately following Section 10.26 thereof:
“10.27        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(i)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and



(ii)
the effects of any Bail-in Action on any such liability, including, if
applicable:



(A)
a reduction in full or in part or cancellation of any such liability;



(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or


(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”


1.13    Exhibit A-1 and Exhibit A-3 to the Credit Agreement are hereby amended
and restated in the forms attached hereto as Exhibit A and Exhibit B,
respectively.
SECTION II. CONDITIONS TO EFFECTIVENESS
This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):
A. Execution. Administrative Agent shall have received (i) a counterpart
signature page of this Amendment duly executed by each of the Credit Parties and
(ii) consent to the terms of this Amendment from the Requisite Lenders.
B. Fees. The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Second Amendment Effective Date, including,
to the extent invoiced, reimbursement or other payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or any
other Credit Document.











LA\4334783.7

--------------------------------------------------------------------------------



C. Necessary Consents. Each Credit Party shall have obtained all consents and
approvals necessary to implement the transactions contemplated by this
Amendment.
D. Representations and Warranties. Each of the representations and warranties in
Section III of this Amendment shall be true and correct in all respects as of
the Second Amendment Effective Date.
E. No Default. Both immediately before and after giving effect to this
Amendment, no event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment that would
constitute an Event of Default or a Default.
F. Repayment of Revolving Loans and Swing Line Loans. Both immediately before
and after giving effect to this Amendment, no more than $82,500,000 of Revolving
Loans and/or Swing Line Loans, in the aggregate, shall be outstanding.
G. Permanent Partial Reduction of Revolving Commitments. The Administrative
Agent shall have received an irrevocable notice from the Borrower pursuant to
Section 2.13(b) of the Credit Agreement permanently reducing the Revolving
Commitments to $250,000,000, which notice shall provide that such reduction
shall occur on the Second Amendment Effective Date. The Requisite Lenders hereby
waive the three (3) Business Day prior notice requirement set forth in Section
2.13(b) of the Credit Agreement solely with respect to such reduction and agree
that such reduction shall occur and be effective immediately prior to, and as a
condition to, the effectiveness of this Amendment.
SECTION III. REPRESENTATIONS AND WARRANTIES
In order to induce Administrative Agent and Lenders to enter into this Amendment
and to amend the Credit Agreement in the manner provided herein, each Credit
Party hereby represents, warrants and agrees as follows:
A. Each Credit Party represents and warrants that it has all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
modified by this Amendment and the other Credit Documents and has been duly
authorized to do so.
B. Each Credit Party represents and warrants that this Amendment has been duly
executed and delivered by each of the Credit Parties and constitutes a legal,
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.
C. Each Credit Party represents and warrants that no event has occurred and is
continuing or will result from the consummation of the transactions contemplated
by this Amendment that would constitute an Event of Default or a Default.
D. Each Credit Party represents and warrants that each of the representations
and warranties contained in Section 4 of the Credit Agreement and the other
Credit Documents are true and correct in all material respects (or in the case
of any representation, warranty or certification that is qualified











LA\4334783.7

--------------------------------------------------------------------------------



as to “materiality,” “Material Adverse Effect” or similar language, are true and
correct in all respects), immediately before and after giving effect to this
Amendment, on and as of the date hereof to the same extent as though made on and
as of the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects (or in the case of any
representation, warranty or certification that is qualified as to “materiality,”
“Material Adverse Effect” or similar language, were true and correct in all
respects) on and as of such earlier date.
SECTION IV. ACKNOWLEDGMENT AND CONSENT
In order to induce Administrative Agent and Lenders to enter into this
Amendment, each Guarantor hereby:
A. acknowledges that it has reviewed the terms and provisions of the Credit
Agreement and this Amendment and consents to all the terms and conditions set
forth in this Amendment and to the modification and waiver of the Credit
Agreement as provided herein. Each Guarantor hereby confirms that each Credit
Document to which it is a party or otherwise bound and all Collateral encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Credit Documents the payment and
performance of all “Obligations” under each of the Credit Documents to which it
is a party; and
B. acknowledges and agrees that any of the Credit Documents to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment.
SECTION V. MISCELLANEOUS
A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
(i) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.
(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.











LA\4334783.7

--------------------------------------------------------------------------------



(iv) This Amendment constitutes a Credit Document.
B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
C. Applicable Law. The applicable law and jurisdiction provisions stated in the
Credit Agreement are incorporated herein, mutatis mutandis, by this reference,
and this Amendment shall be construed and enforced in accordance therewith.
D. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.
E. Beneficiaries. This Amendment is made and entered into solely for the benefit
of the Lenders and the other parties hereto, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Amendment.
[Remainder of this page intentionally left blank.]















LA\4334783.7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


                        
BORROWER:
 
NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP
By:
NorthStar Realty Finance Corp., as its general partner
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary

PARENT GUARANTOR:
 
NORTHSTAR REALTY FINANCE CORP.
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary




[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------






OTHER CREDIT PARTIES:
 
BSL HOLDINGS-T, LLC
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary

CDO HOLDINGS-T, LLC
 
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



USIP TERRA PREFERRED-T, LLC
 
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary






[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------






NRFC SBK HOLDINGS, LLC
 
By:
CDO Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary

WCG OP-T, LLC
 
By:
WCG OP Holdings-T CAM2, LLC, as its sole member
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary


[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




NRFC SBK SUBSIDIARY, LLC
 
By:
NRFC SBK Holdings, LLC, as its managing member
By:
CDO Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



CASTERLY ROCK HOLDINGS, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



SHADOW TOWER HOLDINGS-T, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary


[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




QUEENS PLAZA LIC-T, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary





EASTWATCH HOLDINGS-T, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary

CLUB ONE-T, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary


[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




SUNSET-T, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



VALYRIA MEZZ LENDER-T, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



NRFC SENIOR LOAN HOLDINGS, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary




[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




NRFC MEZZANINE HOLDINGS, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary





NRFC 2013-1 PARTICIPATION HOLDINGS, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



EASTWATCH ECHO LENDER-T, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary


[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------






WCG PROP-T, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary





WCG OP HOLDINGS-T CAM2, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary






[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




    
3CPI-T, LLC
EAST CAMELBACK APARTMENTS, LLC
NORTHSTAR LOANCO. LLC
AIA HOLDINGS-T, LLC
NRFC ADAMS RUN MEMBER, LLC
NRFC CARROLL HOLDINGS, LLC
NRFC COUNTRY SQUIRE HOLDINGS, LLC
NRFC DB LOAN MEMBER, LLC
NRFC PRU MEZZ, LLC
NRFC UL HOLDINGS, LLC
PE INVESTMENTS-T, LLC
PROJECT SHORE INVESTOR I, LLC
PROJECT SHORE INVESTOR II, LLC
TRISTATE LOAN-T, LLC
TRISTATE PREFERRED INVESTOR-T, LLC
TRISTATE REALTY INVESTOR-T, LLC
 
 
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary












[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------






MH III HOLDINGS-T, LLC
NRFC MH HOLDINGS, LLC
NRFC MH II HOLDINGS, LLC
NRFC PE FUND INVESTOR, LLC
NRFC PE FUND INVESTOR II, LLC
NRFC PE FUND INVESTOR IV, LLC
PLATFORM MEMBER-T, LLC
TORCH-T, LLC
 
 
By:
HA Portfolio Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary





NORTHSTAR LANDCO., LLC
 
By:
NorthStar LoanCo. LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary










[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------






CMP I HOLDINGS-T, LLC
 
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



CMP I OWNER-T, LLC
 
By:
CMP I Owner MB2-T, LLC, as its sole member
By:
CMP I Owner MB1-T, LLC, as its sole member
By:
CMP I Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary

CMP I CAM2-T, LLC
 
By:
CMP I Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary


[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




PE INVESTMENTS V12-T, LLC
 
By:
PE Investments-T CAM2, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary





PE INVESTMENTS V1-T, LLC
 
By:
PE Investments-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary





PE INVESTMENTS-T CAM2, LLC
 
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary


[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




CASTLEBLACK HOLDINGS-T, LLC
 
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary





CASTLEBLACK-T CAM2, LLC
 
By:
Castleblack Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary





LC CAM2-T, LLC
 
By:
LC Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary


[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




LC HOLDINGS-T, LLC
 
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



LC INVESTOR-T, LLC
 
By:
LLC Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



LC LENDER-T, LLC
 
By:
LC Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary




[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------






PLATFORM MEMBER HOLDINGS-T CAM2, LLC
 
By:
HA Portfolio Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



FIRST RANGE HOLDINGS MEMBER-T, LLC
 
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



HEALTHCARE GA HOLDINGS-T, LLC
 
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary








[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




NRF RED REIT CORP.
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



PE INVESTMENTS IX2-T, LLC
 
By:
PE Investments-T CAM2, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



PE INVESTMENTS IX-T, LLC
 
By:
PE Investments-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary




[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




PE INVESTMENTS X-T, LLC
 
By:
PE Investments-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary

NRFC PRU HOLDINGS, LLC.
 
By:
NRF RED REIT CORP., its sole member
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



RED REIT SUB-T, LLC.
 
By:
NRF RED REIT CORP., its sole member
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary














[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




NRFC NNN HOLDINGS 3, LLC
 
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



NRFC EASTON HOLDINGS, LLC
 
By:
NRFC NNN Holdings 3, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



NRFC EASTON HOLDINGS 2, LLC
 
By:
NRFC NNN Holdings 3, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary




[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




            


NRFC FORT WAYNE HOLDINGS LLC
 
By:
NRFC NNN Holdings 3, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary


















[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




WINTERFELL HEALTHCARE HOLDINGS-T, LLC
 
By:
NorthStar Realty Healthcare, LLC, as its sole member
By:
NRFC Healthcare Holdings Company, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



WINTERFELL HEALTHCARE-T, CAM2, LLC
 
By:
Winterfell Healthcare Holdings-T, LLC, as its sole member
By:
NorthStar Realty Healthcare, LLC, as its sole member
By:
NRFC Healthcare Holdings Company, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary








[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------






NEP HOLDINGS-T, LLC
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



NEP OWNER-T, LLC
By:
NEP Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



NEP CAM2-T, LLC
By:
NEP Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary






[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




NEP OWNER MB2-T, LLC
By:
NEP Owner-T, LLC, as its sole member
By:
NEP Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



NEP OWNER MB1-T, LLC
By:
NEP Owner MB2-T, LLC, as its sole member
By:
NEP Owner-T, LLC, as its sole member
By:
NEP Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary

NEP OPS MB2-T, LLC
By:
NEP CAM2-T, LLC, as its sole member
By:
NEP Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary




[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




NEP OPS MB1-T, LLC
 
By:
NEP OPS MB2-T, LLC, as its sole member
By:
NEP CAM2-T, LLC, as its sole member
By:
NEP Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary





HA PORTFOLIO HOLDINGS-T, LLC
 
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary





MC HOLDINGS-T, LLC
 
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary


[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




MC OWNER MB1-T, LLC
 
By:
MC Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



MC CAM2-T, LLC
 
By:
MC Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary

MC OPS MB1-T, LLC
 
By:
MC CAM2-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary


[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




PE INVESTMENTS XII-T, LLC
 
By:
PE Investments-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



PE INVESTMENTS XII2-T, LLC
 
By:
PE Investments-T, CAM2, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



PE INVESTMENTS XIIA-T, LLC
 
By:
PE Investments-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary




[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




NRFC KEENE HOLDINGS, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



BSL HOLDINGS, SUB-T, LLC
 
By:
BSL Holdings-T, LLC, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary



MH IV HOLDINGS-T, LLC
 
By:
HA Portfolio Holdings-T, as its sole member
By:
NorthStar Realty Finance Limited Partnership, as its sole member
By:
NorthStar Realty Finance Corp., as its general partner
 
 
 
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary




[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and as a Lender
 
 
 
By:
/s/ Joanna Soliman
 
Name: Joanna Soliman
 
Title: Vice President
 
 
By:
/s/ J.T. Johnston Coe
 
Name: J.T. Johnston Coe
 
Title: Managing Director








[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------






CITIBANK, N.A., as a Lender
 
By:
/s/ Michael Chlopak
 
Name: Michael Chlopak
 
Title: Vice President






[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
By:
/s/ Ronald J. Lieberman
 
Name: Ronald J. Lieberman
 
Title: Executive Vice President, General Counsel and Secretary
 
 
By:
/s/ D. Andrew Maletta
 
Name: D. Andrew Maletta
 
Title: Executive Vice President, General Counsel and Secretary






[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




JP MORGAN CHASE BANK, N.A., as a Lender
 
By:
/s/ Matthew Griffith
 
Name: Matthew Griffith
 
Title: Executive Director




[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A., as a Lender
 
 
 
By:
/s/ Christopher Winthrop
 
Name: Christopher Winthrop
 
Title: Authorized Signatory






[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




UBS AG, STAMFORD BRANCH, as a Lender
 
 
 
By:
/s/ Houssem Daly
 
Name: Houssem Daly
 
Title: Associate Director
 
 
By:
/s/ Denise Bushee
 
Name: Denise Bushee
 
Title: Associate Director








[Signature Page to Second Amendment (NRF)]



--------------------------------------------------------------------------------




EXHIBIT A


EXHIBIT A‑1 TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


FUNDING NOTICE
Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of May 5, 2015 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Borrower”), NORTHSTAR REALTY FINANCE CORP., a Maryland corporation
(“Parent Guarantor”), CERTAIN SUBSIDIARIES OF THE PARENT GUARANTOR, as
Guarantors, the Lenders party thereto from time to time, DEUTSCHE BANK AG NEW
YORK BRANCH, as Administrative Agent and as Collateral Agent, DEUTSCHE BANK
SECURITIES INC., as Sole Lead Arranger and Sole Bookrunner, and the other agents
parties thereto from time to time.
Pursuant to Section [2.2] [2.3] of the Credit Agreement, Borrower desires that
Lenders make the following Loans to Borrower in accordance with the applicable
terms and conditions of the Credit Agreement on [mm/dd/yy] (the “Credit Date”):
 
 
Revolving Loans


□ Base Rate Loans:


□ Eurodollar Rate Loans, with an initial Interest Period of ________ month(s):




$[___,___,___]




$[___,___,___]
 
 
Swing Line Loans:
$[___,___,___]
 
 
 
 

Borrower hereby certifies that:


(i)    after making the Loans requested on the Credit Date, (x) the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect and (y) the ratio of the Borrowing Base Value (as calculated in
the most recent Borrowing Base Certificate required to be delivered pursuant to
Section 5.1(i) of the Credit Agreement or the most recently delivered Borrowing
Base Certificate delivered pursuant to Section 2.26 of the Credit Agreement) to
the Total Utilization of Revolving Commitments shall not be less than 1.50:1.00;


(ii)    as of the Credit Date, not less than 40% of the Borrowing Base Value (as
calculated in the most recent Borrowing Base Certificate required to be
delivered pursuant






--------------------------------------------------------------------------------




to Section 5.1(i) of the Credit Agreement or the most recently delivered
Borrowing Base Certificate delivered pursuant to Section 2.26 of the Credit
Agreement) shall, collectively, be attributable to Unencumbered Loans and
Borrowing Base Eligible Real Estate Assets;


(iii)    as of the Credit Date, the representations and warranties contained in
the Credit Agreement and in the other Credit Documents are true and correct in
all material respects (or in the case of any representation, warranty or
certification that is qualified as to “materiality,” “Material Adverse Effect”
or similar language, false in any respect) on and as of the Credit Date to the
same extent as though made on and as of the Credit Date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects (or in the case of any representation, warranty or
certification that is qualified as to “materiality,” “Material Adverse Effect”
or similar language, false in any respect) on and as of such earlier date;


(iv)    as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the borrowing contemplated hereby that would
constitute an Event of Default or a Default;


(v)    as of such Credit Date, the aggregate net equity value (in each case,
determined as of the date the applicable Non-Recourse Indebtedness was incurred
by such Subsidiary) of all Subsidiaries that have become Turn-Over Subsidiaries
after the Original Closing Date does not exceed $300,000,000; and


(vi)    as of the last day of the most recently ended Fiscal Quarter, the Total
Indebtedness to Total Assets Ratio (determined as if the Credit Extensions
requested on the Credit Date (and any previously requested Credit Extensions
that have either been funded or not yet been funded as of such date) had been
incurred on the last day of such Fiscal Quarter) does not exceed 65%.


Date:
[mm/dd/yy]
 
NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP
 
 
 
 
 
 
 
 
 
By:
 
NorthStar Realty Finance Corp., its general partner
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 




_____________________
1
Clauses (v) and (vi) are not applicable in the case of extensions, renewals or
amendments of letters of credit not resulting in an increase in the face amount
thereof.




--------------------------------------------------------------------------------






EXHIBIT B




EXHIBIT A‑3 TO
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT


ISSUANCE NOTICE
Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of May 5, 2015 (as it may be amended, restated, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Borrower”), NORTHSTAR REALTY FINANCE CORP., a Maryland corporation
(“Parent Guarantor”), CERTAIN SUBSIDIARIES OF THE PARENT GUARANTOR, as
Guarantors, the Lenders party thereto from time to time, DEUTSCHE BANK AG NEW
YORK BRANCH, as Administrative Agent and as Collateral Agent, DEUTSCHE BANK
SECURITIES INC., as Sole Lead Arranger and Sole Bookrunner, and the other agents
parties thereto from time to time.
Pursuant to Section 2.4 of the Credit Agreement, Borrower desires a Letter of
Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [mm/dd/yy] (the “Credit Date”) in an aggregate face amount of
$[___,___,___].
Attached hereto for each such Letter of Credit are the following:
(a)    the stated amount of such Letter of Credit;
(b)    the name and address of the beneficiary;
(c)    the expiration date; and
(d)    either (i) the verbatim text of such proposed Letter of Credit, or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.
Borrower hereby certifies that:
(i)    after issuing such Letter of Credit requested on the Credit Date, (x) the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect and (y) the ratio of the Borrowing Base Value (as
calculated in the most recent Borrowing Base Certificate required to be
delivered pursuant to Section 5.1(i) of the Credit Agreement or the most
recently delivered Borrowing Base Certificate delivered pursuant

_____________________
1
Clauses (v) and (vi) are not applicable in the case of extensions, renewals or
amendments of letters of credit not resulting in an increase in the face amount
thereof.




--------------------------------------------------------------------------------




to Section 2.26 of the Credit Agreement) to the Total Utilization of Revolving
Commitments shall not be less than 1.50:1.00;


(ii)    as of the Credit Date, not less than 40% of the Borrowing Base Value (as
calculated in the most recent Borrowing Base Certificate required to be
delivered pursuant to Section 5.1(i) of the Credit Agreement or the most
recently delivered Borrowing Base Certificate delivered pursuant to Section 2.26
of the Credit Agreement) shall, collectively, be attributable to Unencumbered
Loans and Borrowing Base Eligible Real Estate Assets;


(iii)    as of such Credit Date, the aggregate net equity value (in each case,
determined as of the date the applicable Non-Recourse Indebtedness was incurred
by such Subsidiary) of all Subsidiaries that have become Turn-Over Subsidiaries
after the Original Closing Date does not exceed $300,000,000; [and]


(iv)    as of the last day of the most recently ended Fiscal Quarter, the Total
Indebtedness to Total Assets Ratio (determined as if the Credit Extensions
requested on the Credit Date (and any previously requested Credit Extensions
that have either been funded or not yet been funded as of such date) had been
incurred on the last day of such Fiscal Quarter) does not exceed 65%[;][.]


(v)    [as of the Credit Date, the representations and warranties contained in
the Credit Agreement and in the other Credit Documents are true and correct in
all material respects (or in the case of any representation, warranty or
certification that is qualified as to “materiality,” “Material Adverse Effect”
or similar language, false in any respect) on and as of the Credit Date to the
same extent as though made on and as of the Credit Date, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects (or in the case of any representation, warranty or
certification that is qualified as to “materiality,” “Material Adverse Effect”
or similar language, false in any respect) on and as of such earlier date; and]


(vi)    [as of such Credit Date, no event has occurred and is continuing or
would result from the consummation of the issuance contemplated hereby that
would constitute an Event of Default or a Default.]


Date:
[mm/dd/yy]
 
NORTHSTAR REALTY FINANCE LIMITED PARTNERSHIP
 
 
 
 
 
 
 
 
 
By:
 
NorthStar Realty Finance Corp., its general partner
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 




_____________________
1
Clauses (v) and (vi) are not applicable in the case of extensions, renewals or
amendments of letters of credit not resulting in an increase in the face amount
thereof.


